Citation Nr: 0833449	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-40 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
fractured right foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted an increased rating of 10 percent 
for residuals of a fractured right foot.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the veteran was scheduled for a VA examination 
in December 2005 to evaluate the current nature and severity 
of his service-connected right foot disability.  
Significantly, however, a review of the VA examination report 
shows that the veteran's right foot was not evaluated and the 
claims file was not made available to the examiner for 
review.  Therefore it remains unclear to the Board whether 
the veteran's right foot disability meets the criteria for an 
increased rating.  Accordingly, the Board finds that a remand 
for an additional VA examination and review of the claims 
file is in order so that the relevant diagnostic information 
may be elicited.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected right foot disability.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  That 
review should be indicated in the 
examination report.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

